Citation Nr: 0841853	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1959.  He also had additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that, in 
pertinent part, denied service connection for bilateral 
hearing loss.  The veteran provided testimony at a personal 
hearing at the RO in September 2008.  

The Board notes that the May 2005 RO decision also granted 
service connection and a 10 percent rating for tinnitus, 
effective December 17, 2004.  The veteran filed a notice of 
disagreement as to that issue in June 2005 and a statement of 
the case was issued in October 2005.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to that issue.  Thus, the Board does not have jurisdiction 
over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2004, a rating 
decision in May 2005, and a statement of the case in October 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant matter, the veteran contends that he has 
bilateral hearing loss that is related to service.  He 
specifically alleges that he was exposed to aircraft jet and 
propeller engine noise during service and that this noise 
exposure caused his bilateral hearing.  

The veteran had active service from August 1957 to August 
1959.  He also had additional service in the Naval Reserve.  
His DD-214 indicates that he had one year, ten months, and 
three days of foreign and/or sea service.  

The veteran's service medical records indicate that at the 
time of a December 1955 enlistment examination, apparently 
for Naval Reserve purposes, no defects were noted with 
respect to the veteran's ears.  Additionally, it was reported 
that his hearing was 15/15 on whispered voice testing and 
15/15 on spoken voice testing, apparently in both ears.  An 
August 1957 examination report indicated that the veteran had 
no ear defects and that his hearing was 15/15 on whispered 
voice testing and 15/15 on spoken voice testing in both ears.  
The August 1959 separation examination report also noted that 
the veteran had no ear defects and that his hearing was 15/15 
on whispered voice testing and 15/15 on spoken voice testing 
in both ears.  

The service medical records do not show any hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  
There is also no evidence of record of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The first post-service clinical evidence of any hearing loss 
is in October 1982, decades after the veteran's period of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

An October 1982 private treatment entry from Ear, Nose, and 
Throat, Head and Neck Surgery, Inc., indicated that the 
veteran had cerumen in both ears and that he had suffered 
from vertigo.  An October 1982 audiological evaluation from 
such facility related a summary of hearing within normal 
limits through 2000 Hertz with a mild bilateral sensorineural 
slope above 2000 Hertz.  It was noted that the veteran did 
have good speech discrimination ability.  The October 1982 
audiological report did not show results indicative of 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

A July 1984 treatment entry, apparently from Dr. Reardon, 
indicated that the veteran again had blockage of the ears 
particularly on the left side.  The veteran reported that he 
had noticed some increased tinnitus with no pain or drainage 
and that he had been unsteady recently.  It was noted that an 
audiogram showed a slight decrease in both pure tone and 
speech discrimination scores.  A July 1984 audiological 
evaluation report from Ear, Nose, and Throat-Head and Neck 
Surgery, Inc., related a summary of hearing within normal 
limits through 2000 Hertz, with mild bilateral sensorineural 
slope above 2000 Hertz.  It was noted that there was good 
discrimination ability.  The examiner indicated that there 
was a slight overall decrease in hearing in both ears since 
the audiological evaluation in October 1982.  The reported 
results were indicative of a left ear hearing loss 
disability, but not a right ear hearing loss disability, 
under 38 C.F.R. § 3.385.  

A November 1986 treatment entry from Dr. Reardon noted that 
the veteran was seen for an evaluation of severe tinnitus and 
hearing loss.  It was reported that the veteran had recently 
had some severe imbalance.  The assessment was tinnitus and 
high frequency sensorineural hearing loss.  A November 1986 
audiological evaluation report from Ear, Nose, and Throat-
Head and Neck Surgery, Inc., indicated a summary of hearing 
within normal limits through 2000 Hertz, with mild bilateral 
sensorineural slope above 2000 Hertz, and good discrimination 
ability.  It was noted that there was no significant change 
in both ears since the audiological evaluation in July 1984.  
The reported results, however, were indicative of a hearing 
loss disability in both ears under 38 C.F.R. § 3.385.  

Subsequent private treatment records showed treatment for 
bilateral hearing loss.  For example, an October 1998 report 
from Massachusetts Eye and Ear Infirmary, Harvard Medical 
School, indicated that the veteran had an ongoing long 
history of hearing loss.  The impression included bilateral 
symmetrical sensorineural hearing loss and bilateral 
tinnitus.  

An April 2005 VA audiological examination report noted that 
the veteran's claims file was available and reviewed.  The 
examiner discussed the veteran's medical records, including 
his service medical records, in great detail.  It was noted 
that the veteran complained of difficulty hearing as well as 
tinnitus.  The veteran reported that he had difficulty 
hearing normal voices and television.  He also stated that he 
had difficulty hearing in groups or with competing noise.  It 
was noted that the veteran served in the Navy Reserve from 
December 1955 to August 1957 and that he was then called to 
active duty until August 1959.  It was also reported that he 
was released to the inactive Reserve until he was discharged 
in 1961.  The veteran indicated that he had lightheadedness 
which had been attributed to his cardiac condition.  He 
denied a history of ear pathology and a family history of 
hearing loss.  

The veteran reported that prior to his periods of service, he 
trained in a vocational school as a machinist for a few years 
and was exposed to shop noise.  He stated that during reserve 
training, exercises, and active duty, he refueled aircraft on 
the flight deck and was exposed to jet and propeller engine 
noise.  He reported that he did not wear available ear 
protection as a safety issue and indicated that a crew mate 
was severely injured by a propeller because he backed into it 
while wearing ear muffs.  The veteran stated that after 
service, he worked as a milkman until 1969.  He reported that 
he then he worked in a fire department for over twenty years 
and as an inspector for over ten years until he retired in 
2001.  He indicated that he was exposed to truck engine noise 
and sirens and that he had access to foam "throw-away" 
earplugs.  He stated that he suffered from tinnitus that 
began in the late 1960s and that it was bilateral.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  As to diagnoses, the examiner indicated that the 
veteran had moderately severe, high frequency sensorineural 
hearing loss in the right ear and mild to moderately severe, 
sharply sloping, sensorineural hearing loss in the left ear.  
The examiner stated that the veteran's tinnitus was most 
likely caused by or the result of his military noise 
exposure.  The examiner found otherwise when addressing the 
likely etiology of the veteran's hearing loss.  The examiner 
commented that the "progressive sensorineural hearing loss 
demonstrated here [was] more likely due to occupational noise 
exposure."  The examiner pointed out that testing in 1982 
and 1984 showed mild hearing loss that could not be 
considered disabling under 38 C.F.R. § 3.385.  She noted that 
it was not until much later that this hearing loss progressed 
over time to result in hearing loss disability found in later 
examination reports.  In her rationale she supported her 
finding that the progressive hearing loss was more likely 
related to the occupational noise by noting that hearing loss 
from noise exposure is not progressive after exposure is 
removed.  The examiner also cited a medical treatise in 
support of her conclusions.  Despite this conclusion, the 
examiner did leave open the fact that hearing loss from 
military noise exposure could not be ruled out.  The examiner 
remarked that whispered voice tests were insensitive to high 
frequency hearing loss (the type most commonly caused by 
noise exposure) and were not reliable evidence of normal 
hearing or hearing impairment.  The examiner stated that 
therefore, she "[could] not rule out any hearing loss from 
pre-service noise exposure or from military noise exposure."  

The Board observes, as noted above, that the veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the 
probative medical evidence does not suggest that the current 
bilateral hearing loss is related to the veteran's periods of 
service.  In fact, the probative medical evidence is against 
this finding, indicating that the veteran's present bilateral 
hearing loss began many years after such service, and is not 
likely related to service.  The examiner has given a solid 
rationale describing exactly why she believes the veteran's 
hearing loss is more likely related to his occupational 
exposure than it is to his military noise exposure.  Although 
the examiner could not rule out the possible impact of 
inservice noise exposure, she did clearly discuss the reasons 
why she believed that the military etiology was not the most 
likely.  The Board notes that there is simply no medical 
evidence of record specifically relating the veteran's 
current bilateral hearing loss to his periods of service.  

The veteran has alleged that he incurred bilateral hearing 
loss during his periods of service.  As a layperson, however, 
the veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss disability began 
many years after his periods of active duty and was not 
likely caused by any incident of service.  There is no 
medical evidence to the contrary.  The Board must conclude 
that the hearing loss disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


